Territory of Michigan— to wit—in the supreme court of the territory OF MICHIGAN OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED TEN.

Andrew Clark vs James May


To Benejah Malory, Esquire, or to any judge or justice authorized by law to take & administer oaths in the district of long Point in the province of upper Canada

Greeting:
Whereas a rule of the Said Supreme Court has been granted to authorize the taking depositions & evidence of persons residing out of this territory to be read & improved de bene esse in behalf of the plaintiff or defendant in any *316action, on giving reasonable notice to the opposite party, or his attorney, of the time & place of taking Said depositions & evidence:
Now this is to authorize & empower you, the Said James Malory, or any judge or justice authorized by law to take & administer oaths in the district of long point, in the province of upper Canada as aforesaid, to take & transmit to the Supreme Court of the territory of Michigan to be holden at Detroit on the third monday of September instant, under your hand and Seal, Such deposition and evidence as Shall be made before you by John Fowler touching the merit of the above Cause; and for your, or either of your So doing, this will be your Sufficient commission.
In testimony whereof I have hereunto affixed the Seal of the Said Supreme Court, at Detroit, this fifth day of September one thousand eight hundred ten. Peter Audrain clerk S.C.T.M.

[In the handwriting of Peter Audrain]